Citation Nr: 0734965	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-35 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to October 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Chicago RO.  In August 2007, a Travel 
Board hearing was held before the undersigned; a transcript 
of this hearing is of record.  In August 2007, the RO 
received additional VA treatment records with a waiver of 
initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A review of the record indicates that all treatment records 
regarding the claimed psychiatric disabilities have not been 
obtained.  At the August 2007 Travel Board hearing, the 
veteran testified that he had received psychiatric treatment 
at the Danville VA Medical Center (VAMC) since 1991 and 
treatment for PTSD, specifically, since 2005.  The record 
reveals that the veteran was admitted to that facility in 
February 1991, when depression was diagnosed.  The evidence 
of record pertaining to that hospitalization consists of only 
the hospital summary, which contained sparse information.  
The next treatment records in the claims file are dated in 
July 2007, and note that the veteran had two prior 
psychiatric hospitalizations.  Complete clinical records from 
the first hospitalization and any records from the second 
(dates unspecified) hospitalization are not associated with 
the claims file.  Such records, as well as any other 
outstanding VA treatment records, may contain evidence 
relevant to the matters on appeal; since they are 
constructively of record, they should be secured.  

The veteran also testified regarding a PTSD stressor that may 
be capable of verification.  He stated that, most likely in 
January 1968, his unit came under mortar attack in Phu Bai.  
He stated that he was in the 459th Signal Battalion and that 
they were attached to the 1st Marine Brigade, 3rd Marine 
Division.  The RO has not had the opportunity to seek 
verification of this stressor event.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure from the 
Danville VAMC (or any facility where they 
may have been retired) the complete 
clinical records of any and all 
psychiatric treatment (inpatient and 
outpatient) the veteran received at that 
facility from February 1991 to June 2007.  
Records secured should include complete 
clinical records of the veteran's two 
psychiatric hospitalizations at that 
facility (in February 1991 and on later-
dates unspecified in the current record-
occasion).  If the records sought are 
unavailable, it should be so noted for 
the record.

2.  The RO should ask the veteran to 
provide any additional details he can 
recall of the alleged stressor he 
described at the August 2007 Travel Board 
hearing (a January 1968 mortar attack), 
and arrange for verification of the 
stressor event, if possible with the 
information provided.  If verification is 
not possible based on the available 
information, the veteran should be 
advised of what details necessary for 
verification are lacking, and afforded 
opportunity to provide such details.  

3.  If the veteran's alleged stressor 
event in service is verified or if any 
evidence received pursuant to the request 
in #1 suggests a psychiatric disability 
other than PTSD might be related to the 
veteran's service, the RO should arrange 
for the veteran to be examined by a 
psychiatrist to determine whether he has 
PTSD related to the verified stressor 
event in service and/or whether any 
psychiatric disability other than PTSD 
was incurred in, or aggravated by his 
service.  The claims file must be 
reviewed by the examiner in conjunction 
with any such examination.  If PTSD is 
diagnosed, the examiner should identify 
the symptoms and stressor that support 
the diagnosis.  The examiner should 
explain the rationale for all opinions 
given.

4.  The RO should then re-adjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

